Ruffin, Judge.
Ricmar, Inc. d/b/a Aamco Transmission filed suit against John Marshall and Grace Creta to foreclose on a mechanic’s lien. The matter was tried before a jury which returned a verdict for Ricmar, Inc. on September 13, 1991. On the same day, Ricmar, Inc. filed a motion for litigation costs and attorney fees pursuant to OCGA § 9-15-14. The court entered judgment on the verdict on September 17, 1991.1 On October 7, 1993, the court granted Ricmar, Inc.’s motion.
We granted Marshall and Creta’s application for discretionary appeal to determine whether the motion for costs of litigation and attorney fees pursuant to OCGA § 9-15-14, filed the day the jury returned its verdict but before the entry of judgment, was filed “after the final disposition of the action” as required by subsection (e) of that Code section. Since we granted the application, the Georgia Supreme Court held in Fairburn Banking Co. v. Gafford, 263 Ga. 792, 794 (439 SE2d 482) (1994), that “there is a ‘window of opportunity’ for seeking attorney fees under OCGA § 9-15-14 which begins with the entry of final judgment as defined in OCGA § 5-6-34 (a) (1) and ends 45 days later.” (Emphasis supplied.) The court concluded the phrase “final disposition” is synonymous with the phrase “final judgment,” “that is to say, where the case is no longer pending in the court below. . . .” OCGA § 5-6-34 (a) (1). Since Ricmar, Inc.’s motion for litigation costs and attorney fees “was not filed within that window of opportunity, the trial court lacked jurisdiction to consider it. The award to [Ricmar, Inc.] was, therefore, error.” Fairburn Banking, supra.

Judgment reversed.


Birdsong, P. J., and Blackburn, J., concur.


 Although the judgment on the verdict does not appear in the record before this court, the parties are in agreement that the court entered judgment on September 17, 1991.